Citation Nr: 0909426	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-27 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to February 
1970, to include service in country in Vietnam.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which in pertinent part reopened and then denied 
the Veteran's claim seeking service connection for PTSD and 
denied entitlement to nonservice-connected pension.  The 
Veteran filed a timely appeal with respect to the PTSD claim 
and the pension claim.  Thereafter, in August 2006, the RO 
granted entitlement to pension.  Therefore, the only issue 
currently before the Board is that which is listed on the 
title page of this decision.

As noted above, in the rating decision on appeal, the RO 
reopened and then denied the claim seeking service connection 
for PTSD.  The Board has a legal duty to consider the new and 
material evidence issue regardless of the RO's actions.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 
1380 (Fed.Cir. 1996).  Thus, the Board must first review the 
RO determination that new and material evidence has been 
submitted to reopen the previously denied claim.  

The issue of entitlement to service connection for PTSD on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Service connection for PTSD was originally denied in an 
unappealed March 2003 rating decision; the evidence received 
since that decision includes evidence that is neither 
cumulative nor redundant of the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.




CONCLUSION OF LAW

New and material evidence has been received since the final 
denial in March 2003 and the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been submitted, and the need to remand 
for additional information with regard to the merits of the 
case, no further discussion of VCAA compliance is needed.

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2008).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran's claim of entitlement to service connection for 
PTSD was originally denied in an unappealed March 2003 rating 
decision on the basis that the Veteran did not have a 
diagnosis of PTSD.  The Veteran did not appeal this decision; 
therefore, it became final.  38 C.F.R. § 20.1103.  The 
evidence of record at the time of this denial included the 
Veteran's service treatment records, which showed no evidence 
of any treatment for PTSD, his service personnel records, and 
VA medical records, which showed evidence of a diagnosis of 
bipolar disorder but not PTSD.  

Thereafter, in September 2005, the Veteran filed the instant 
claim to reopen his claim for service connection for PTSD.  
In the March 2006 rating decision on appeal, the RO 
essentially reopened the claim but denied service connection 
on the merits.  The subsequently received evidence includes a 
February 2006 VA exam report which contains a diagnosis of 
PTSD based upon the Veteran's reported in-service stressors.  
In addition, he submitted service personnel records 
reflecting participation in campaigns in Vietnam.

This evidence is neither cumulative nor redundant of the 
evidence previously of record.  Furthermore, it relates to an 
unestablished fact necessary to substantiate the claim, 
namely a diagnosis of PTSD and a discussion of possible 
stressors.  Thus, it raises a reasonable possibility of 
substantiating the claim.  Accordingly, reopening of the 
claim is in order.  


ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for PTSD is reopened, 
and to this extent only the appeal is granted.


REMAND

The Veteran claims that he is entitled to service connection 
for PTSD because it is the result of several stressors that 
occurred during active service in Vietnam.  Specifically, the 
Veteran has stated that he served as platoon sergeant squad 
leader during participation in operations Purple Mountain, 
Scotland II, and Herkimer Mountain.  In a statement received 
in December 2005, the Veteran indicated that these occurred 
from May 20, 1968 to July 29, 1969, while he was in Company 
G, 2nd Battalion, 4th Marines, 3rd Marine Division.  He also 
indicated that he received the Combat Action Ribbon.  

The February 2006 VA exam report notes that the Veteran 
stated that he was bombed, shot at, sleep deprived, starved 
much of the time, and ambushed while serving in Vietnam.  He 
stated that one time he was at LZ Vandergrift when the whole 
place blew up.  He said one of the helicopters was taking off 
when the cable broke and the helicopter came down and set off 
all of the ammunition.  He indicated that this occurred in 
1969.  He also stated that he had to identify a Canadian kid 
he knew who was blown to pieces.  He did not mention the name 
of the individual.  He further indicated that he was part of 
Operation Scotland II in Quang Tri Province, Purple Mountain 
Operation in Quang Tri Province, and the Herkimer Mountain 
Operation, also in Quang Tri Province.  

In the Veteran's personnel records, it shows that he 
participated in Operation Scotland from July 1968 to February 
1969, Operation Purple Mountain (or Martin) from March 1969 
to May 1969, and Operation Herkimer Mountain in May 1969.  
The personnel records also indicate receipt of the Combat 
Action Ribbon in June 1969; however, there is a line drawn 
through it, and it does not appear on his DD-214.  From July 
1968 to December 1968 he was listed as a rifleman, and 
beginning in December 1968 was listed a squad leader.

Additionally, after the case was last adjudicated by the RO 
in August 2006, the Veteran submitted additional information 
regarding his claimed stressors.  Specifically, in a 
statement received by VA in August 2006, the Veteran 
indicated that on August 17, 1969, at LZ Vandergrift, while 
serving on active duty in the U.S. Marines, a helicopter 
being slung loaded out of the fire base experienced a cable 
break.  This dropped the helicopter on the ammo dump, which 
in turn set off all the ammo in the dump, causing rounds to 
fly all over the place.  The Veteran did not waive RO 
consideration of this information.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify through official 
sources whether the Veteran received the 
Combat Action Ribbon, which was initially 
indicated in his service personnel records 
as having been approved in June 1969 (but 
which has a line drawn through it and does 
not appear on the DD-214).

2.  If receipt of the Combat Action Ribbon 
is not verified, attempt to verify, 
through official sources, whether on 
August 17, 1969, a helicopter cable break 
caused the helicopter to fall into the 
ammunition dump in LZ Vandergrift.  Also 
attempt to verify whether a rifleman 
serving with Co G, 2d Bn, 4th Mar, 9th MAB 
(redesignated on August 13, 1968 as Co G 
2/4, 3rd Mar Div (Rein)) would have been 
involved in combat in Operation Scotland 
II in July 1968 to December 1968.  Also 
verify whether a squad leader with Co G, 
2d Bn, 4th Mar, 3d Mar Div (Rein) would 
have been involved in combat in Operation 
Scotland II from December 1968 to February 
28, 1969; in Operation Purple Mountain (or 
Martin) from March to May 8, 1969; and in 
Operation Herkimer Mountain in May 1969.  
All Operations were noted to have taken 
place in Quang Tri Province. 

3.  Obtain mental health treatment records 
from the VA Medical Center in St. Louis 
dating from February 2006 to the present.

4.  Then, readjudicate the issue on appeal 
based on a de novo review of the record.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


